Appellant was convicted of perjury, and his punishment assessed at confinement in the penitentiary for a term of two years.
Appellant insists that the judge who tried this case had no legal authority to do so. The bill shows the following facts: That N.R. Lindsey was duly elected judge of the Forty-second Judicial District of Texas, which district at the time of his said election and up to the time of the creation of the Fifty-second Judicial District was composed of the counties of Comanche, Eastland, Shackelford, Jones, Callahan, Stephens and Taylor; and that was the district of which N.R. Lindsey was elected district judge. Thereafter the Twenty-eighth Legislature at its regular session created an additional judicial district in the State of Texas, to wit, the Fifty-second Judicial District, composed of the counties *Page 526 
of Coryell, Hamilton and Comanche; that no district judge had been elected by the people of these counties in said district, and no election had been held therefor, and no appointment had been made by the Governor of the State. The said N.R. Lindsey, the present judge, acting alone by reason of the fact that said Legislature enacted that he should continue and be the judge of the Fifty-second Judicial District of Texas. Said judge has not taken the oath of office since his appointment as judge of the Fifty-second Judicial District. We do not understand the Legislature to have attempted anything except to change the district for which the said N.R. Lindsey was elected; nor did they attempt to appoint said Lindsey judge. The mere fact that they changed the district and changed the name or the number of the district would not in any sense affect his title to the office or his duties as district judge. We understand the law and Constitution of this State to authorize the Legislature to change the district, as was done in this case. Without going into a further discussion of the matter, we hold that the Hon. N.R. Lindsey was judge of the district court that tried this case.
Appellant complains of the introduction of certain evidence on the trial, and his objections are embodied in several bills of exceptions. But under the qualification of the court appended to each bill, we hold there was no error in the ruling of the court.
The only remaining question is as to the sufficiency of the evidence. Appellant insists that in a case of perjury he can not be convicted upon circumstantial evidence. To this we can not agree. Since the decision in Main v. State, 26 Texas Crim. App., 14, this court has held that a conviction could be had upon circumstantial evidence in this character of prosecution. See also Anderson v. State, 24 Texas Crim. App., 705; Beech v. State, 32 Tex.Crim. Rep.; Plummer v. State, 35 Tex. Crim. 202; Rogers v. State, 35 Tex.Crim. Rep.. The indictment is sufficient. The evidence amply warrants the verdict of the jury. The judgment is affirmed.
                          ON REHEARING.